DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This NON-FINAL action is issued in response to the Applicant’s submission filed on 19 December 2019.
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 December 2019 is being considered by the examiner.
Drawings
The drawings were received on 19 December 2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Eligibility Step 1
Claims 1-7 are directed to a device; claims 8-14 are directed to a method; and claims 15-20 are directed to a non-transitory computer-readable medium and thus fall 
Eligibility Step 2A Prong One
However, independent claims 1 and 15 recites:
 receive information related to a variable fee charged by each of a plurality of ATM devices; receive, [...], a request to identify an ATM device, of the plurality of ATM devices, from which an individual can receive cash; determine a real-time fee charged by each of the plurality of ATM devices based on the request and the variable fee; determine, after receiving the request, scores for the plurality of ATM devices based on the real-time fee charged by each of the plurality of ATM devices; provide information identifying one or more ATM devices of the plurality of ATM devices based on the score; and populat[ing] [...] with information identifying a location of the one or more ATM devices; and [...] provid[ing] directions to the one or more ATM devices. 
Similarly, independent claim 8 recites:
[r]eceiving [...] information related to compatibilities of a plurality of ATM devices with types of transaction cards, receiving [...] a request to identify an ATM device, of the plurality of ATM devices, from which an individual can receive cash; determining, by the device and after receiving the request, scores for the plurality of ATM devices based on the compatibilities of the plurality of ATM devices with types of transaction cards; providing [...]  information identifying one or more ATM devices of the plurality of ATM devices based on the scores; and populating, with information identifying a location of the one or more ATM devices[,] provid[ing] directions to the one or more ATM devices.
This recited subject matter falls under the abstract idea grouping of Certain Methods of Organizing Human Activity -- commercial or legal interactions; managing interactions between people and sales activities or behaviors. See MPEP § 2106.04(a)(2)(II).

Eligibility Step 2A Prong Two
The additional limitations in the claims include a device, memories, processors, a user device, ATM devices, a navigational application, and a transaction card. 
The Specification describes the components generically. For example, the Specification at [29] explains that a “user device” “may include a desktop computer, a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a handheld computer, a gaming device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, etc.), or a similar type of device”.
The additional claim elements are recited at a high-level of generality; and so, merely generally link the use of the judicial exception to a particular technological environment of networked computers and do not impose any meaningful limits on practicing the abstract idea. The claimed invention does not improve the functioning of a computer or improve another technology or technical field.  Thus, the judicial exception is not integrated into a practical application. 
Eligibility Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of networked computers, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims. See MPEP § 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).  The claims are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (WO 2018109936 A1 to SAKAI, K. et al. in view of LEVINE (US 9389090 B1 to LEVINE, U. et al.).
Regarding claim(s) 1 and 15, 
SAKAI discloses:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors [claims 15-20 recite a CRM] (see at least SAKAI  [19]: memory and a program held in the storage device in the memory; CPU/computing device)
A device, comprising: one or more memories (see at least SAKAI  [19]: storage device configured with memory and a program held in the storage device in the memory; lines 115-116: CPU);
 and one or more processors, communicatively coupled to the one or more memories (see, at least, SAKAI: lines 113-119: CPU performing communication processing with other devices), configured to:
 receive information related to a variable fee charged by each of a plurality of ATM devices (see, at least, SAKAI:  [69]: each usage fee is calculated for each of the ATMs for the user);
 receive, from a user device, a request to identify an ATM device, of the plurality of ATM devices, from which an individual can receive cash (see, at least, SAKAI   [22]: withdrawal-capable ATMs are identified; [63]: ATM is assigned points according to ATM banknote balance when the user desires to withdraw funds);
 determine a real-time fee charged by each of the plurality of ATM devices based on the request and the variable fee (see, at least, SAKAI  [70]-[71]: scores/points/ranking assigned to various ATMs based on the calculated fee that a user would incur; [69]: each usage fee is calculated for each of the ATMs for the user);
 determine, after receiving the request, scores for the plurality of ATM devices based on the real-time fee charged by each of the plurality of ATM devices (see, at least, SAKAI  [70]-[71]: scores/points/ranking assigned to various ATMs based on the fee that a user would incur; line 351: usage fee is calculated; [69]: each usage fee is calculated for each of the ATMs for the user);
 provide information identifying one or more ATM devices of the plurality of ATM devices based on the scores (see, at least, SAKAI:  [89] and figure 20: ATM locations presented to the user;  [89]:  ATM information is generated and distributed to the target user terminal based on the information of the calculation table in which the display order is determined;  figure 20 and [89]: example of a screen displayed on the user terminal showing icons on a map);
SAKAI does not expressly disclose the following limitations, which LEVINE however, teaches:
 and populate a navigational application with information identifying a location of the one or more ATM devices to cause the navigational application to provide directions to the one or more ATM devices (see at least, LEVINE '090: The method includes communicatively coupling a first device with a second device, calculating an optimal route from a starting location of a first device towards a first target location specified by the second device, and providing data for bidirectional viewing of the optimal route on the first device and the second device. (col. 1 lines 65-67- col. 2 lines 1-3); In some embodiments, the first target location is automatically determined by the second device. Alternatively, the first target location is manually entered by a user of the second device. (col. 2 lines 21-24); col. 3 lines 48-52: the destination location can be a stationary target (e.g. landmark or facility); column 6, lines 58-67: a user wishes to be picked up or to meet up with another user and a web page automatically launches that displays map data and the optimal route for the user to arrive a target location as well as ETA to the target location).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of SAKAI, which discloses systems and methods of delivering ATM information that matches various conditions for each user (SAKAI [009]) by scoring ATMs based on priorities desired by the user (SAKAI  [47]) and providing a map of prioritized ATM locations (SAKAI  [89]) with the technique of LEVINE, in order to conveniently provide a user with estimate time of arrival (ETA) information (LEVINE column(s) 4, line(s) 5-6)  and the optimal route (LEVINE column(s) 2, line(s) 25-33) so that a user may make “smart travel choices to arrive at a destination as soon as possible” (LEVINE column(s) 4, line(s) 25-30).
Regarding claim(s) 3 and 17,
The combination of SAKAI and LEVINE teaches the limitations of claims 1 and 15, as shown, herein.
SAKAI further discloses:
where the variable fee is based on a quantity of transactions associated with an account of the individual, where the real-time fee is determined based on the quantity of transactions associated with the account of the individual (see, at least, SAKAI:  [68]: transaction history information for each user for each ATM is determined; [70]: transaction count information for the user is used to determine whether the ATM fee is free/zero).
Regarding claim(s) 4 and 18,
The combination of SAKAI and LEVINE teaches the limitations of claims 1 and 15, as shown, herein.
The combination of SAKAI and LEVINE does not expressly disclose the following limitations, which MCCALLUM however, teaches:
where the variable fee is a dynamically changing fee that changes according to a demand of a respective ATM device, and where the real-time fee is determined based on the demand of the respective ATM device (see, at least, MCALLUM  [7]: “Thus, the surcharge rate is automatically increased when there is a high demand for transactions” or  [8]: “the surcharge rate is automatically decreased when there is a high demand for transactions”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of SAKAI and LEVINI, which discloses systems and methods of delivering ATM information that matches various conditions for each user (SAKAI [009]) by scoring ATMs based on priorities desired by the user (SAKAI  [47]) and providing a map of prioritized ATM locations (SAKAI  [89]) with the technique of MCCALLUM, in order to “increas[e] revenue” in the case of raising the fee or “increasing customer loyalty” in the case of lowering the fee (MCCALLUM   [0007]-[0008]).
Regarding claim(s) 7,
The combination of SAKAI and LEVINE teaches the limitations of claims 1 and 15, as shown, herein.
SAKAI does not expressly disclose the following limitations, which LEVINE however, further teaches:
where the one or more processors are further configured to: cause the navigational application to automatically open on the user device. (see at least, LEVINE '090: The method includes communicatively coupling a first device with a second device, calculating an optimal route from a starting location of a first device towards a first target location specified by the second device, and providing data for bidirectional viewing of the optimal route on the first device and the second device. (col. 1 lines 65-67- col. 2 lines 1-3); In some embodiments, the first target location is automatically determined by the second device. Alternatively, the first target location is manually entered by a user of the second device. (col. 2 lines 21-24); col. 3 lines 48-52: the destination location can be a stationary target (e.g. landmark or facility); column 6, lines 58-67: a user wishes to be picked up or to meet up with another user and a web page automatically launches that displays map data and the optimal route for the user to arrive a target location as well as ETA to the target location).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of SAKAI and LEVIN, which discloses systems and methods of delivering ATM information that matches various conditions for each user (SAKAI [009]) by scoring ATMs based on priorities desired by the user (SAKAI  [47]) and providing a map of prioritized ATM locations (SAKAI  [89]) with the technique of LEVINE, in order to conveniently provide a user with estimate time of arrival (ETA) information (LEVINE column(s) 4, line(s) 5-6)  and the optimal route (LEVINE column(s) 2, line(s) 25-33) so that a user may make “smart travel choices to arrive at a destination as soon as possible” (LEVINE column(s) 4, line(s) 25-30).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI in view of LEVINE in further view of MCCALLUM (US 20030074316 A1 to McCallum, M. W.J).
Regarding claim(s) 2 and 16,
The combination of SAKAI and LEVINE teaches the limitations of claims 1 and 15, as shown, herein.
The combination of SAKAI and LEVINE does not expressly disclose the following limitations, which MCCALLUM however, teaches:
where the variable fee is a dynamically changing fee that changes according to a schedule, and where the real-time fee is determined based on the schedule (see at least MCCALLUM: [5]: Preferably, the surcharge application varies the rate of surcharge applied according to a predetermined criterion. This predetermined criterion may be the time at which a transaction is conducted, [...]. The word "time" is used herein to include: hours or parts thereof (for example, half hour periods), days or parts thereof (for example, forenoon and afternoon), weeks, months, and such like.). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of SAKAI and LEVINI, which discloses systems and methods of delivering ATM information that matches various conditions for each user (SAKAI [009]) by scoring ATMs based on priorities desired by the user (SAKAI  [47]) and providing a map of prioritized ATM locations (SAKAI  [89]) with the technique of MCCALLUM, in order to “To maximize the profitability of such an ATM” by “stimulat[ing] as many transactions as possible” (MCCALLUM   [0003]) because transactions may attract a higher surcharge at certain times (MCCALLUM  [009])).
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI in view of LEVINE in further view of PSILLAS (US 20120303448 to Psillas; B. et al.).
Regarding claim(s) 5 and 19,
The combination of SAKAI and LEVINE teaches the limitations of claims 1 and 15, as shown, herein.
The combination of SAKAI and LEVINE does not expressly disclose the following limitations, which PSILLAS however, teaches:
where the variable fee is based on whether a fee is reimbursable to the individual by a financial institution, and where the real-time fee is determined based on whether the fee is reimbursable to the individual by the financial institution (see at least PSILLAS [0004]: system for determining, based on one or more transactions at an ATM incurring a transaction fee, the location of one or more alternate ATMs  [...] that the cardholder may prefer to use to reduce or to avoid transaction fees; and [0005]: [...] In one embodiment, the alternate ATMs are those with which the cardholder may transact with lower transaction charges or without incurring one or more transaction charges. In another embodiment, the message may also include one or more offers that encourage use of at least one of the alternate ATMs. For example, the offer might be [...] for services at the card issuer or other financial institution; or it could be an offer to reimburse fees.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of SAKAI and LEVINI, which discloses systems and methods of delivering ATM information that matches various conditions for each user (SAKAI [009]) by scoring ATMs based on priorities desired by the user (SAKAI  [47]) and providing a map of prioritized ATM locations (SAKAI  [89]) with the technique of PSILLAS, in order to provide a cardholder with additional benefits or incentives (PSILLAS abstract) or to encourage the use of alternate ATMs (PSILLAS  [0005]). 
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI in view of LEVINE in further view of PERRY (US 20130203444 A1 to Perry; G.).
Regarding claim(s) 6 and 20,
The combination of SAKAI and LEVINE teaches the limitations of claims 1 and 15, as shown, herein.
The combination of SAKAI and LEVINE does not expressly disclose the following limitations, which PERRY however, teaches:
where a score for a respective ATM device, of the plurality of ATM devices, is based on a compatibility of the respective ATM device with a type of transaction card (see, at least, PERRY: figure 11: “Locator” button for finding locations for using and managing cards; [7]: Embodiments of the invention provide for improvements in locating contactless access devices and storing those locations in a database. The database can be accessed by consumers to find the locations of such access devices; [156]: If the condition is met by the contactless access device (if the technology used by the device is compatible), then the contactless access device may be included in generated map data. Otherwise, it may not be included in the generated map data.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of SAKAI, which discloses systems and methods of delivering ATM information that matches various conditions for each user (SAKAI [009]) by scoring ATMs based on priorities desired by the user (SAKAI  [47]) and providing a map of prioritized ATM locations (SAKAI  [89]) with the technique of PERRY in order to provide a more efficient way to  determine the location of a contactless ATM (PERRY [005] and PERRY [31]) and define mapping parameters based on perceived interests and/or needs associated with consumers (PERRY [133]) and display a map of contactless access devices/ATMs based on filters  to aid users (PERRY  [12]).
Claims 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PERRY in view of SAKAI in further view of LEVINE.
Regarding claim(s) 8,
PERRY discloses:
A method, comprising: receiving, by a device, information related to compatibilities of a plurality of ATM devices with types of transaction cards, receiving, by the device and from a user device, a request to identify an ATM device, of the plurality of ATM devices, from which an individual can receive cash (see, at least, PERRY: figure 11: “Locator” button for finding locations for using and managing cards;  [7]: Embodiments of the invention provide for improvements in locating contactless access devices and storing those locations in a database. The database can be accessed by consumers to find the locations of such access devices; [156]: If the condition is met by the contactless access device (if the technology used by the device is compatible), then the contactless access device may be included in generated map data. Otherwise, it may not be included in the generated map data.;  [126]: a database of contactless ATMs;  [31]: “access devices” include “ATMs”;  [78]: The suppression flag may indicate that the device should not be displayed on generated maps, for example if the device is inactive or unready.);
determining, by the device and after receiving the request, scores for the plurality of ATM devices based on the compatibilities of the plurality of ATM devices with types of transaction cards (see, at least, PERRY:  [45]: Mapping parameters may allow an issuer to display information specifically relevant to consumers associated with the issuer. For example, in some embodiments, an issuer may only want to display contactless access devices that are compatible with a contactless technology used by the issuer.; the issuer may define a mapping parameter for a filter to only display contactless access devices of certain makes or models which are known to be compatible with the contactless technology.; [156]: If the condition is met by the contactless access device (if the technology used by the device is compatible), then the contactless access device may be included in generated map data. Otherwise, it may not be included in the generated map data);
 providing, by the device, information identifying one or more ATM devices of the plurality of ATM devices based on the scores (see, at least, PERRY:  [45]: Mapping parameters may allow an issuer to display information specifically relevant to consumers associated with the issuer. For example, in some embodiments, an issuer may only want to display contactless access devices that are compatible with a contactless technology used by the issuer.; the issuer may define a mapping parameter for a filter to only display contactless access devices of certain makes or models which are known to be compatible with the contactless technology; [156]: If the condition is met by the contactless access device (if the technology used by the device is compatible), then the contactless access device may be included in generated map data. Otherwise, it may not be included in the generated map data.;);
PERRY does not expressly disclose the following limitations, which SAKAI however, teaches:
determining, by the device and after receiving the request, scores for the plurality of ATM devices based on the compatibilities of the plurality of ATM devices with types of transaction cards (see, at least, SAKAI:  [44]: the ATM information providing system scores each of the ATMs according to a predetermined rule;  [45]: scores the above-mentioned user according to a predetermined rule based on information such as the location, priority items, and transaction fees;  [47]: further, the ATM information providing system 100 appropriately adjusts the values scored for the ATM 300 based on the priority items desired by the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of PERRY, which discloses systems and methods of providing a more efficient way to  determine the location of a contactless access device (PERRY [005]) including ATMs (PERRY [31]) and displaying a map of locations of contactless access devices based on filters (PERRY  [12]) and defin[ing] mapping parameters based on perceived interests and/or needs associated with consumers (PERRY [133]) with the technique of SAKAI, in order to enable a user to judge the ATMs  (SAKAI  [008]) and match ATMs with their preferences (SAKAI  [009]) and increase user satisfaction (SAKAI  [0007]).
PERRY does not expressly disclose the following limitations, which LEVINE however, teaches: 
and populating, by the device, a navigational application with information identifying a location of the one or more ATM devices to cause the navigational application to provide directions to the one or more ATM devices (see at least, LEVINE '090: The method includes communicatively coupling a first device with a second device, calculating an optimal route from a starting location of a first device towards a first target location specified by the second device, and providing data for bidirectional viewing of the optimal route on the first device and the second device. (col. 1 lines 65-67- col. 2 lines 1-3); In some embodiments, the first target location is automatically determined by the second device. Alternatively, the first target location is manually entered by a user of the second device. (col. 2 lines 21-24); col. 3 lines 48-52: the destination location can be a stationary target (e.g. landmark or facility); column 6, lines 58-67: a user wishes to be picked up or to meet up with another user and a web page automatically launches that displays map data and the optimal route for the user to arrive a target location as well as ETA to the target location).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of PERRY, which discloses systems and methods of providing a more efficient way to  determine the location of a contactless access device (PERRY [005]) including ATMs (PERRY [31]) and displaying a map of locations of contactless access devices based on filters (PERRY  [12]) and defin[ing] mapping parameters based on perceived interests and/or needs associated with consumers (PERRY [133] with the technique of LEVINE, in order to conveniently provide a user with estimate time of arrival (ETA) information (LEVINE column(s) 4, line(s) 5-6)  and the optimal route (LEVINE column(s) 2, line(s) 25-33) so that a user may make “smart travel choices to arrive at a destination as soon as possible” (LEVINE column(s) 4, line(s) 25-30).
Regarding claim(s) 9,
The combination of PERRY, SAKAI, and LEVINE teaches the limitations of claim 8, as shown, herein. 
PERRY further discloses:
wherein the types of transaction cards include a first type of transaction card that includes a chip and a second type of transaction card capable of RF communication (see, at least, PERRY:  [37]: contactless consumer device or payment device may include smart cards, magnetic stripe cards, keychain devices (such as the Speedpass.TM. commercially available from Exxon-Mobil Corp.), Visa payWave.TM. devices, etc. Other examples of portable consumer devices include cellular phones, personal digital assistants (PDAs), pagers, contactless payment cards, security cards, access cards, smart media, transponders, and the like.; ; [0032] A "contactless access device" may refer to an access device that may communicate using short range wireless communications. This may comprise any method of providing short-range wireless communications capability, such as RFID, Bluetooth.TM., infra-red, or other data transfer capability that can be used to exchange data between a portable consumer device and an access device.).
Regarding claim(s) 10,
The combination of PERRY, SAKAI, and LEVINE teaches the limitations of claim 8, as shown, herein. 
PERRY does not expressly disclose the following limitations, which SAKAI however, further teaches:
further comprising: receiving information related to a variable fee charged by each of the plurality of ATM devices, where the scores for the plurality of ATM devices are based on the variable fee charged by each of the plurality of ATM devices (see, at least, SAKAI  [70]-[71]: scores/points/ranking assigned to various ATMs based on the fee that a user would incur; line 351: usage fee is calculated; [69]: each usage fee is calculated for each of the ATMs for the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of PERRY, which discloses systems and methods of providing a more efficient way to  determine the location of a contactless access device (PERRY [005]) including ATMs (PERRY [31]) and displaying a map of locations of contactless access devices based on filters (PERRY  [12]) and defin[ing] mapping parameters based on perceived interests and/or needs associated with consumers (PERRY [133]) with the technique of SAKAI, in order to enable a user to judge the displayed ATMs  (SAKAI  [008]) and match ATMs with their preferences (SAKAI  [009]) and increase user satisfaction (SAKAI  [0007])
Regarding claim(s) 12,
The combination of PERRY, SAKAI, and LEVINE teaches the limitations of claims 8 and 10, as shown, herein.
PERRY does not expressly disclose the following limitations, which SAKAI however, further teaches:
where the variable fee is based on a quantity of transactions associated with an account of the individual (see, at least, SAKAI: [68]: transaction history information for each user for each ATM is determined; [70]: transaction count information for the user is used to determine whether the ATM fee is free/zero).
Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PERRY in view of SAKAI in further view of LEVINE and in further view of MCCALLUM.
Regarding claim(s) 11,
The combination of PERRY, SAKAI, and LEVINE teaches the limitations of claims 8 and 10, as shown, herein.
The combination of PERRY, SAKAI, and LEVINE does not expressly disclose the following limitations, which MCCALLUM however, teaches:
where the variable fee is a dynamically changing fee that changes according to a schedule (see at least MCCALLUM: [5]: Preferably, the surcharge application varies the rate of surcharge applied according to a predetermined criterion. This predetermined criterion may be the time at which a transaction is conducted, [...]. The word "time" is used herein to include: hours or parts thereof (for example, half hour periods), days or parts thereof (for example, forenoon and afternoon), weeks, months, and such like.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of PERRY, which discloses systems and methods of providing a more efficient way to  determine the location of a contactless access device (PERRY [005]) including ATMs (PERRY [31]) and displaying a map of contactless access device based on filters (PERRY  [12]) and defin[ing] mapping parameters based on perceived interests and/or needs associated with consumers (PERRY [133] with the technique of MCCALLUM, in order to “To maximize the profitability" of ATMs "by “stimulat[ing] as many transactions as possible” (MCCALLUM   [0003] because transactions may attract a higher surcharge at certain times (MCCALLUM  [009])).
Regarding claim(s) 13,
The combination of PERRY, SAKAI, and LEVINE teaches the limitations of claims 8 and 10, as shown, herein.
The combination of PERRY, SAKAI, and LEVINE does not expressly disclose the following limitations, which MCCALLUM however, teaches:
where the variable fee is a dynamically changing fee that changes according to a demand of a respective ATM device (see, at least, MCALLUM  [7]: “Thus, the surcharge rate is automatically increased when there is a high demand for transactions” or  [8]: “the surcharge rate is automatically decreased when there is a high demand for transactions”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of PERRY, which discloses systems and methods of providing a more efficient way to  determine the location of a contactless access device (PERRY [005]) including ATMs (PERRY [31]) and displaying a map of contactless access device based on filters (PERRY  [12]) and defin[ing] mapping parameters based on perceived interests and/or needs associated with consumers (PERRY [133] with the technique of MCCALLUM, in order to “increas[e] revenue” in the case of raising the fee or “increasing customer loyalty” in the case of lowering the fee (MCCALLUM [0007]-[0008]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over PERRY in view of LEVINE in further view of SAKAI and in further view of PSILLAS.
Regarding claim(s) 14,
The combination of PERRY, SAKAI, and LEVINE teaches the limitations of claims 8 and 10, as shown, herein.
The combination of PERRY, SAKAI, and LEVINE does not expressly disclose the following limitations, which PSILLAS however, teaches:
where the variable fee is based on whether a fee is reimbursable to the individual by a financial institution  (see at least PSILLAS [0004]: system for determining, based on one or more transactions at an ATM incurring a transaction fee, the location of one or more alternate ATMs  [...] that the cardholder may prefer to use to reduce or to avoid transaction fees; and [0005]: [...] In one embodiment, the alternate ATMs are those with which the cardholder may transact with lower transaction charges or without incurring one or more transaction charges. In another embodiment, the message may also include one or more offers that encourage use of at least one of the alternate ATMs. For example, the offer might be [...] for services at the card issuer or other financial institution; or it could be an offer to reimburse fees.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of PERRY, which discloses systems and methods of providing a more efficient way to  determine the location of a contactless access device (PERRY [005]) including ATMs (PERRY [31]) and displaying a map of contactless access device based on filters (PERRY  [12]) and defin[ing] mapping parameters based on perceived interests and/or needs associated with consumers (PERRY [133] with the technique of PSILLAS, in order to provide a cardholder with additional benefits or incentives (PSILLAS abstract) or to encourage the use of alternate ATMs (PSILLAS  [0005]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160203451 to Upton, J. discloses a system and method for providing controlling surcharge fees charged at a collection of ATMs
US 20080103966 A1 to Foster, C. discloses a system and/or method for dynamic determination of transaction processing fees
US 20070143208 A1 to Varga, K.A. discloses reimbursement of fee conditioned on acceptance of offer at ATM (see paragraph [53])
US 20020032656 A1 to Chen, C. discloses the practice of smaller institutions reimbursing customers for surcharge fees for use of other Banks' ATMs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694